DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
[The Drawings section is divided into two parts, I. and II., below:]
I. The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, i) the “heat exchange medium” shared by the traveling electric motor and the gear mechanism, ii) the internal combustion engine and the traveling electric motor being disposed “adjacent each other” with heat being exchanged between their respective heat exchange media, and iii) the second electric motor connected to the internal combustion engine (to rotate the engine) that undergoes heat exchange with the heat exchange medium must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
II. The drawings are objected to because in FIG. 6 at S200, either the legend (IS SOC LESS THAN THRESHOLD?) or the positions of the “YES” and “NO” are apparently wrong (e.g., the drawing contradicts the specification description which indicates, “In a case that the SOC is less than the threshold, the process ends.”  The operation shown in FIG. 6 apparently also contradicts claim 2.)
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: VEHICLE HAVING CONTROLLER CONFIGURED TO CHANGE AN OPERATING POINT OF A TRAVELING ELECTRIC MOTOR.
Claim Interpretation
The examiner understands applicant’s claimed invention to be the vehicle including the gear mechanism and traveling electric motor configured and arranged as claimed, together with the “controller configured to change an operating point of the traveling electric motor to a stronger field side rather than a maximum efficiency point in a case that a temperature of the heat exchange medium is less than a predetermined temperature”.
Regarding the claimed “stronger field side”, the examiner understands this is a characteristic of [so-called “field oriented” (FOC)] motor control as shown in applicant’s FIG. 3, in which direct (d-axis) and quadrature (q-axis) currents are controlled, with the “stronger field side”, as shown in FIG. 3, being where the d-axis current is increased (e.g., within the operable region defined by voltage and current limits) relative to the operating point (P1) at the minimum current (maximum efficiency), and including the point P2, whereas the weaker field side is/would be where the d-axis current is decreased relative to the operating point (P1) and includes/would include the point P3.  The two respective (stronger and weaker field) sides are shown in FIG. 3 (as would be understood by one of ordinary skill in the art) by the two unlabeled arrows on the opposite sides of the (maximum efficiency) operating point P1.1
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, lines 4 to 6 are fully indefinite in that the examiner cannot determine (from the teachings of the specification) how the controller somehow “allows” the heat to be exchanged, and also “the heat exchange medium of the internal combustion engine” apparently has no proper antecedent basis and is unclear.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Japan, 2011-125121; EPO machine translation attached) in view of Fukuchi et al. (2017/0036671) and Imamura et al. (2015/0217645).
Shin (JP, ‘121) reveals:
per claim 1, a vehicle [e.g., FIG. 1] comprising:
a gear mechanism [e.g., in the gear housing 12, including a gear that transmits driving force of the motor to the wheels, lubricating oil 71, etc.; e.g., paragraph [0008]] connected to a driving wheel [e.g., FIG. 1 and paragraph [0008]];
a traveling electric motor [e.g., 10, 23] configured to exchange heat with a heat exchange medium shared by the gear mechanism [e.g., paragraph [0008], “lubricating oil that passes through the motor housing and the gear housing”; see also FIGS. 2 and 3] and output motive power to the driving wheel via the gear mechanism [e.g., FIG. 1 and paragraph [0008]]; and
a controller [e.g., 60 in FIG. 5] configured to change an operating point of the traveling electric motor to a stronger field side rather than a maximum efficiency point in a case that a temperature of the heat exchange medium is less than a predetermined temperature [e.g., when the temperature of the lubricating oil 71 is less than the temperature in FIG. 6 which causes the determined value of the friction torque to result in the control unit 60 executing the lubricating oil temperature raising means, with the loss increase control of the motor that increases the d-axis current (paragraph [0046]) for (further) raising the temperature of the lubricating oil 71; e.g., paragraph [0016]];
It may be alleged that Shin (Japan, ‘121) does not expressly reveal that increasing the d-axis current is the same as changing the (previous) operating point “to a stronger field side”, although the examiner hereby takes Official Notice that field strengthening in an electric machine is effected by increasing the d-axis current (e.g., id > 0).  See the prior art cited with this Office action2 in support of this Official Notice.  Shin (Japan, ‘121) may also not reveal details of the dependent claims, including the engine, the second motor, the heat exchange between the engine and motor(s), etc.
It may also be alleged that Shin (JP, ‘121) does not reveal that the (d-axis) operating point is changed “in a case that a temperature of the heat exchange medium is less than a predetermined value”, since Shin (JP, ‘121) teaches that the temperature raising means is executed based on a determined value of friction torque that is itself determined in accordance with the oil temperature (FIG. 6). 
However, in the context/field of motor control in a hybrid electric vehicle having an engine and two motors (MG1, MG2) for driving vehicle wheels, Fukuchi et al. (‘671) teaches e.g., at paragraph [0056] and in FIG. 7 that inefficient (e.g., loss increase) motor control in a series HEV may be implemented so that “the field-strengthening control is performed such that the d-axis current of the motor generator is increased to a positive value as shown in FIG. 7, and the operating points of the motor generator are moved such that the amplitude of the current (Id, Iq) of the motor generator is increased by increasing V2 voltage applied to the motor generator.”
Moreover, in the context/field of preheating lubricant in a hybrid electric vehicle capable of receiving power at 56, 58 from an external power supply, Imamura et al. (‘645) teaches that the warming control (S110 in FIG. 8) for raising the oil temperature (S80) may be executed when the lubricant temperature is determined to be less than a threshold value (S70), and only if the battery SOC is greater than another threshold value (S30).
It would have been obvious at the time the application was filed to implement or modify the Shin (JP, ‘121) vehicle warm-up control system so that the electric vehicle was implemented as a (e.g., series) HEV with two motors and an engine, as taught by Fukuchi et al. (‘671), and so that the loss increase motor control implemented (in Shin (JP, ‘121)) by increasing the d-axis current would have been implemented so as to effect field-strengthening by moving the operating point of the motor from that of maximum efficiency control (paragraph [0055] in Fukuchi et al. (‘671)) to the inefficient control on the field strengthening side as shown by the target operating point in FIG. 7 of Fukuchi et al. (‘671), so as to generate more heat in the motor as taught at paragraph [0078] by Fukuchi et al. (‘671) and as desired by Shin (JP, ‘121), so that the vehicle could use a battery or an engine to provide the energy for travel, and so that the loss increase control taught by Shin (JP, ‘121) would use conventional field-strengthening techniques to increase inefficiency and generate heat in the motor, as taught by Fukuchi et al. (‘671), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or further modify the Shin (JP, ‘121) vehicle warm-up control system so that the (electric) vehicle would have been capable of receiving power for charging from an external power supply (56, 58), as taught by Imamura et al. (‘645),and so that for determining whether to execute the temperature raising means in Shin (JP, ‘121), a lubricant temperature threshold value would have been determined/utilized, as taught by Imamura et al. (‘645) at S70, S80, etc., for example that corresponded e.g., to a friction torque value for which the temperature raising means should be executed in Shin (JP, ‘121), and the temperature raising means including the motor loss/d-axis increase control would have been executed in the case that the lubricant temperature as measured by the oil temperature sensor 75 in Shin (JP, ‘121) was below the threshold and if the battery SOC was above another threshold, as taught by Imamura et al. (‘645) at S30, S80, S110, etc., so that the oil temperature would have been raised (using battery power) when it was measured to be too low while the battery SOC was not too low, so as to not giving the raising of the oil temperature too much priority as suggested by Shin (JP, ‘121) himself at paragraph [0038] and as taught by Imamura et al. (‘645), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Shin (JP, ‘121) vehicle warm-up control system would have rendered obvious:
per claim 1, a controller [e.g., 60 in FIG. 5 of Shin (JP, ‘121)] configured to change an operating point of the traveling electric motor [e.g., 10, 23 in Shin (JP, ‘121), MG2 in Fukuchi et al. (‘671). And FIG. 3 in Imamura et al. (‘645)] to a stronger field side rather than a maximum efficiency point [e.g., as shown in FIG. 7 and as described in paragraphs [0055], [0056], etc. in Fukuchi et al. (‘671); such that the d-axis current is increased as taught at paragraphs [0046], etc. in Shin (JP, ‘121)] in a case that [e.g., not necessarily responsive to, but rather only when the case of the following conditions (e.g., obviously happen to) exist] a temperature of the heat exchange medium is less than a predetermined temperature [e.g., when the lubricant temperature is less than the threshold value at S70 in FIG. 8 of Imamura et al. (‘645); and when the temperature of the lubricating oil 71 in Shin (JP, ‘121) is less than the temperature in FIG. 6 which causes the determined value of the friction torque to result in the control unit 60 executing the lubricating oil temperature raising means];
per claim 2, depending from claim 1, further comprising:
a storage battery [e.g., 8 in Shin (JP, ‘121); BATh in Fukuchi et al. (‘671); and 54 in Imamura et al. (‘645)] configured to be charged from outside of the vehicle [e.g., 58 in Imamura et al. (‘645)] and supply power to the traveling electric motor,
wherein the controller changes the operating point to the stronger field side rather than the maximum efficiency point [e.g., as taught in FIG. 7 by Fukuchi et al. (‘671); and as taught e.g., at paragraph [0046] in Shin (JP, ‘121)] in a case that the temperature of the heat exchange medium is less than the predetermined temperature [e.g., as taught at S70 (and S80) in FIG. 8 of Imamura et al. (‘645)] and a charge amount of the storage battery is equal to or greater than a predetermined amount [e.g., as taught at S30 in FIG. 8 of Imamura et al. (‘645)];
per claim 3, depending from claim 1, further comprising:
an internal combustion engine [e.g., ENG in Fukuchi et al. (‘671)],
wherein the controller changes the operating point to the stronger field side rather than the maximum efficiency point in a case that the temperature of the heat exchange medium is less than the predetermined temperature [e.g., as taught at FIG. 8 in Imamura et al. (‘645) and FIG. 6 in Shin (JP, ‘121)] and the internal combustion engine stops [e.g., when the hybrid vehicle as taught by Fukuchi et al. (‘671) and Imamura et al. (‘645) was obviously running in an electric mode, as was conventional for hybrid vehicles during times with sufficient battery SOC, without powering/fueling the engine];
Claims 4 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (Japan, 2011-125121; EPO machine translation attached) in view of Fukuchi et al. (2017/0036671) and Imamura et al. (2015/0217645) as applied to claims 1 and 3 above, and further in view of Anderson (2016/0214487).
Shin (JP, ‘121) as implemented or modified in view of Fukuchi et al. (‘671) and Imamura et al. (‘645) has been described above.
The implemented or modified Shin (JP, ‘121) vehicle warm-up control system may not reveal details about the arrangements of the motors and engine, and the heat exchange functions of the second motor or engine.
However, in the context/field of a hybrid electric vehicle drive system, Anderson (‘487) teaches that an engine 112, one or more (e.g., four) electric motors (122, 304), a generator 114, and a gear box 126 are all arranged adjacent each other (FIGS. 1 and 3), wherein an oil circulation system including connection lines 140 (FIG. 1) connects all components for both cooling and lubricating the respective components.
It would have been obvious at the time the application was filed to implement or modify the Shin (JP, ‘121) vehicle warm-up control system so that the vehicle was a hybrid electric vehicle with an engine, first and second motors, the gear housing/gear box, etc., as taught by each of the modifying references including Anderson (‘487), and so that the vehicle drive components (including the engine, motors, and gear box) would have been each connected to a (common) cooling/lubricating system, as taught by Anderson (‘487), so that the respective components would have been lubricated and cooled, as taught by Anderson (‘487), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Shin (JP, ‘121) vehicle warm-up control system would have rendered obvious:
per claim 4, depending from claim 1, further comprising:
an internal combustion engine [e.g., ENG in Fukuchi et al. (‘671), 12 in Imamura et al. (‘645), and 112 in Anderson (‘487)]; and
a second electric motor [e.g., MG1 in Fukuchi et al. (‘671), and MG1 in Imamura et al. (‘645)] which is connected to the internal combustion engine [e.g., FIG. 1 in Fukuchi et al. (‘671) and FIG. 3 in Imamura et al. (‘645)] and which undergoes heat exchange with the heat exchange medium [e.g., as taught by the cooling/lubricating system for the engine, electric motors, and gear box in FIG. 1 (see also FIG. 3) of Anderson (‘487)],
wherein the controller changes the operating point of the second electric motor to the stronger field side rather than the maximum efficiency point [e.g., as taught by Shin (JP, ‘121) and e.g., FIG. 7 of Fukuchi et al. (‘671)] in a case that the temperature of the heat exchange medium is less than the predetermined temperature [e.g., when the lubricant temperature is less than the threshold value at S70 in FIG. 8 of Imamura et al. (‘645); and when the temperature of the lubricating oil 71 in Shin (JP, ‘121) is less than the temperature in FIG. 6 which causes the determined value of the friction torque to result in the control unit 60 executing the lubricating oil temperature raising means];
per claim 5, depending from claim 1, further comprising:
an internal combustion engine e.g., ENG in Fukuchi et al. (‘671), 12 in Imamura et al. (‘645), and 112 in Anderson (‘487)]; and
a second electric motor [e.g., MG1 in Fukuchi et al. (‘671), and MG1 in Imamura et al. (‘645)] which is connected to the internal combustion engine and which undergoes heat exchange with the heat exchange medium [e.g., as taught by the cooling/lubricating system for the engine, electric motors, and gear box in FIG. 1 (see also FIG. 3) of Anderson (‘487)],
wherein the controller changes operating points of the second electric motor and the traveling electric motor to the stronger field side rather than the maximum efficiency point in a case that the second electric motor rotates the internal combustion engine [e.g., to consume power while the lubricant temperature is low for regenerative braking, and/or to start the engine when the lubricant temperature is low, as taught in Fukuchi et al. (‘671)];
per claim 6, depending from claim 3,
wherein the internal combustion engine and the traveling electric motor are disposed adjacent to [e.g., near, e.g., in the same vehicle] each other [e.g., in the same vehicle, etc., as in Fukuchi et al. (‘671), Imamura et al. (‘645), and Anderson (‘487)], and
wherein the controller [e.g., the control unit 60 of the electric vehicle, in Shin (JP, ‘121)] allows heat to be exchanged between the heat exchange medium of the internal combustion engine and the heat exchange medium of the traveling electric motor [e.g., as taught by the cooling/lubricating system for the engine, electric motors, and gear box in FIG. 1 (see also FIG. 3) of Anderson (‘487)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Inokuma et al. (2017/0294865) reveals a temperature rising mode for a motor that is implemented when the cooling oil temperature is lower than or equal to a predetermined value, wherein the temperature rising mode is implemented e.g., by moving the operating point to the stronger field side as shown in FIG. 4:

    PNG
    media_image2.png
    309
    405
    media_image2.png
    Greyscale

See also FIG. 4 in Fukuchi et al. (2017/0282751), where the points T1 through T4 are examples of field-strengthening control (relative to the point T0):

    PNG
    media_image3.png
    697
    907
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 The examiner below/on the next page reproduces a portion of applicant’s FIG. 3, and he labels (with “Weaker field side” and “Stronger field side”) applicant’s unlabeled arrows, in order to show e.g., how the claim phrase “stronger field side” is being interpreted:
        
    PNG
    media_image1.png
    679
    993
    media_image1.png
    Greyscale

        2 For example only, see paragraph [0078] in Atarashi (2009/0026999; Honda), “[0078] In the following explanation, the d-axis current in the field weakening direction will take a negative value, while the d-axis current in the field strengthening direction will take a positive value.”  See paragraph 02010 in Nakashima et al. (‘538), “Moreover, in the configuration according to the fifth embodiment where only the q-axis voltage command value Vq is held, it is possible to change the d-axis voltage command value Vd to the positive side by field-strengthening control.”   See paragraph [0068] in Fukuchi et al. (2017/0282751; Honda), “[0068] Inefficiency control, in which the value of the d-axis current Id is larger in the positive direction than the value of the d-axis current Idmin in conventional efficiency control (a positive value in general), is also referred to as field-strengthening control.”  See also Miao et al. (ICRERA 2012) at Section III., “. . . apply a flux strengthening d-axis current (Id*>0). . .”.